OPINION — AG ** APPOINTMENT — VACANCY — APPROVAL OF SENATE ** (1-A) WHERE THE EXECUTIVE DIRECTOR OF THE OKLAHOMA ETHICS COMMISSION RESIGNED EFFECTIVE TWO MONTHS BEFORE THE END OF CONST. ARTICLE VI, SECTION 13 AND 51 O.S. 10 [51-10](A) THE GOVERNOR HAS THE POWER AND DUTY TO FILL SUCH VACANCY. (1-B) WHERE, UNDER THE ARTICLE VI, SECTION 13 AND 51 O.S. 10 [51-10](A), THE GOVERNOR FILLS A VACANCY IN THE OFFICE OF EXECUTIVE DIRECTOR OF THE OKLAHOMA ETHICS COMMISSION, THE ADVICE AND CONSENT OF THE LEGISLATURE IS NEITHER AUTHORIZED NOR REQUIRED.(1-C) THE GOVERNOR HAD THE POWER TO FILL SUCH VACANCY EITHER BEFORE OR AFTER THE END OF SUCH TERM OF OFFICE, UNTIL SUCH TIME AS A SUCCESSOR EXECUTIVE DIRECTOR HAS BEEN APPOINTED AND QUALIFIED AS PROVIDED IN 74 O.S. 4205 [74-4205] (2-A) WHERE THE GOVERNOR FILLS A VACANCY IN THE OFFICE OF EXECUTIVE DIRECTOR, SUCH PERSON IS ENTITLED TO RECEIVE THE EXECUTIVE DIRECTOR'S SALARY FROM THE EFFECTIVE DATE OF SUCH APPOINTMENT UNTIL A SUCCESSOR IS APPOINTED AND QUALIFIED AS PROVIDED IN 74 O.S. 4205 [74-4205] (2-B) A PERSON WHO FILLS A VACANCY IN THE OFFICE OF EXECUTIVE DIRECTOR IS 'NOT' ENTITLED TO BE PAID FOR SERVICES RENDERED AS EXECUTIVE DIRECTOR PRIOR TO THE EFFECTIVE DATE OF THE APPOINTMENT. (GOVERNOR'S POWER TO FILL VACANCY WITHOUT LEGISLATIVE CONFIRMATION, LEGISLATIVE CONFIRMATION NOT REQUIRED TO FILL VACANCY, APPOINTMENT) CITE: 51 O.S. 8 [51-8], 74 O.S. 4205 [74-4205](A), ARTICLE IV, SECTION 13, ARTICLE XXIII, SECTION 10 (JEFF MIXON)== SEE OPINION NO. 88-579 (1988) ==